DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 9-11, with respect to the rejection(s) of claim(s) 1, 14 and 21 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of further consideration of the prior art and the amendments to the claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 1, 4, 6-7, 14, 16-17, 21 and 26-31 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone (US Patent Application Publication 2007/0062179) in view of Trombley (US Patent Number 5,331,939) and further in view of Morita (JP 2007-040206 A).
Regarding claim 1, Leone discloses a method of fuel system protection for an internal combustion engine (engine 10), comprising: 
determining a temperature as a function of engine operating parameters of a direct fuel injector (fuel injector 30) that directly injects fuel into a combustion chamber (combustion chamber or cylinder 14) [0024];
advancing intake valve timing of an intake valve (intake valve 26) of the combustion engine from a normal intake valve timing to an advanced intake valve timing when said temperature rises above a first predetermined value such that a duration of an overlap when the intake valve is open and an exhaust valve (exhaust valve 28) of said combustion chamber is open increases [when the temperature of the NOx trap is above a minimum threshold and/or maximum limit, or the coolant temperature of the engine is above a minimum threshold and/or maximum limit in step 310 of Figure 5, the intake valve timing is advanced by one increment in step 312, 0045];
holding intake valve timing of the intake valve at said advanced intake valve timing until said temperature is below a second predetermined value [as shown in Figure 5, the algorithm holds the intake valve timing at the advanced intake valve timing when the temperature is not below the minimum threshold and is not above the maximum limit]; and 
returning intake valve timing of the intake valve to said normal intake valve timing from said advanced intake valve timing after said temperature is below said second predetermined value [as shown in Figure 5, when the temperature falls below the minimum threshold in step 306, the algorithm retards the intake valve timing by one increment in step 308]. 
Leone teaches that the temperature may be a coolant temperature, but does not explicitly disclose the temperature is a temperature of the direct fuel injector. However, Leone teaches that the disclosed intake valve timing strategy may be used to control the temperature of engine devices or systems other than the temperature of the NOx trap [0043].
Trombley teaches that the coolant temperature disclosed by Leone may be used as an estimate of the direct injector temperature with a reasonable degree of accuracy (Col. 4, lines 63-68). Trombley 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to alternatively apply the control disclosed by Leone to the maintenance of a desired range of direct fuel injector temperature as suggested by Trombley. As taught by Leone, the intake valve timing strategy is applicable to maintaining the temperature of various engine systems and devices, and when used to maintain direct fuel injector temperature, Trombley teaches that engine performance degradation and increased levels of pollutants can be avoided.
Leone and Trombley do not disclose introducing a fumigated fuel upstream of the intake valve; and 
selectively operating said internal combustion engine with at least one of said directly injected fuel and said fumigated fuel. 
Morita discloses introducing a directly injected fuel (via in-cylinder injector 34) into a combustion chamber (24) through a direct fuel injector;
introducing a fumigated fuel upstream of an intake valve (intake valve 28) (via intake passage injection injector 32);
selectively operating said internal combustion engine with at least one of said directly injected fuel and said fumigated fuel [0055]. 
Morita teaches that advancing intake valve timing while operating with only fumigated fuel may suppress a transient lean condition in which the amount of fuel supplied to the combustion chamber becomes smaller than the planned amount of fuel according to engine operating conditions [0005] [0055]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to advance the valve timing as disclosed by Leone under the condition of fumigated fuel injection as disclosed by Morita because this combination can be used to suppress an undesirable transient lean condition.
Regarding claim 4, Leone further discloses wherein said first predetermined value is greater than said second predetermined value [0045, where the maximum limit is greater than the minimum threshold]. 
Regarding claim 6, Leone and Trombley disclose the method of claim 1 as discussed above. Leone discloses in the exemplary embodiment of Figure 10 retarding exhaust valve timing by one increment in addition to advancing intake valve timing by one increment to increase valve overlap such that a temperature is maintained below a second predetermined value [0064, where as shown in Figure 10, if the temperature is higher than the maximum limit in step 610 the intake valve timing is advanced by one increment and the exhaust valve timing is retarded by one increment]. 
Leone suggests that this control lowers the temperature of the system [0063] and teaches that control of the exhaust valve opening timing in addition to the intake valve opening timing has an additive effect [0060]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the retarding of the exhaust valve as a function of engine operating conditions as disclosed by Leone in the embodiment of Figure 10 with the advancing of the intake valve timing disclosed by Leone in the embodiment of Figure 5 to lower the controlled temperature. 
Regarding claim 7, Leone and Trombley disclose the method of claim 6 as discussed above, wherein Leone further discloses wherein said engine operating conditions comprise engine speed, engine load and intake valve timing [0058] [0065]. 
Regarding claim 14, Leone discloses an apparatus for fuel system protection in an internal combustion engine (engine 10), comprising: 
a direct fuel injector (fuel injector 30) for introducing a directly injected fuel into a combustion chamber (combustion chamber or cylinder 14) of said internal combustion engine; and
a controller (controller 12) programmed to:
determine a temperature of said direct fuel injector as a function of engine operating parameters [0024]; and
advance intake valve timing of an intake valve (intake valve 26) of the internal combustion engine from a normal intake valve timing to an advanced intake valve timing when said temperature rises above a first predetermined value such that a duration of an overlap when the intake valve is open and an exhaust valve (exhaust valve 28) of said combustion chamber is open increases [when the temperature of the NOx trap is above a minimum threshold and/or maximum limit, or the coolant temperature of the engine is above a minimum threshold and/or maximum limit in step 310 of Figure 5, the intake valve timing is advanced by one increment in step 312, 0045];
hold intake valve timing of the intake valve at said advanced intake valve timing until said temperature is below a second predetermined value [as shown in Figure 5, the algorithm holds the intake valve timing at the advanced intake valve timing when the temperature is not below the minimum threshold and is not above the maximum limit]; and 
return intake valve timing of the intake valve to said normal intake valve timing from said advanced intake valve timing after said temperature is below said second predetermined value [as shown in Figure 5, when the temperature falls below the minimum threshold in step 306, the algorithm retards the intake valve timing by one increment in step 308]. 
Leone teaches that the temperature may be a coolant temperature, but does not explicitly disclose the temperature is a temperature of the direct fuel injector. However, Leone teaches that the 
Trombley teaches that the coolant temperature disclosed by Leone may be used as an estimate of the direct injector temperature with a reasonable degree of accuracy (Col. 4, lines 63-68). Trombley teaches that injector temperature variations may cause deviations in the desired quantity of fuel being injected, resulting in engine performance degradation and increased level of pollutants emitted from the engine (Col. 1, lines 21-31) (Col. 1, line 55-Col. 2, line 2). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to alternatively apply the control disclosed by Leone to the maintenance of a desired range of direct fuel injector temperature as suggested by Trombley. As taught by Leone, the intake valve timing strategy is applicable to maintaining the temperature of various engine systems and devices, and when used to maintain direct fuel injector temperature, Trombley teaches that engine performance degradation and increased levels of pollutants can be avoided.
Leone and Trombley do not disclose introducing a fumigated fuel upstream of the intake valve; and 
selectively operating said internal combustion engine with at least one of said directly injected fuel and said fumigated fuel. 
Morita discloses introducing a directly injected fuel (via in-cylinder injector 34) into a combustion chamber (24) through a direct fuel injector;
introducing a fumigated fuel upstream of an intake valve (intake valve 28) (via intake passage injection injector 32);
selectively operating said internal combustion engine with at least one of said directly injected fuel and said fumigated fuel [0055]. 
Morita teaches that advancing intake valve timing while operating with only fumigated fuel may suppress a transient lean condition in which the amount of fuel supplied to the combustion chamber becomes smaller than the planned amount of fuel according to engine operating conditions [0005] [0055]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to advance the valve timing as disclosed by Leone under the condition of fumigated fuel injection as disclosed by Morita because this combination can be used to suppress an undesirable transient lean condition.
Regarding claim 16, Leone further discloses wherein said first predetermined value is greater than said second predetermined value [0045, where the maximum limit is greater than the minimum threshold]. 
Regarding claim 17, Leone and Trombley disclose the apparatus of claim 14 as discussed above. Leone further discloses in the exemplary embodiment of Figure 10 retarding exhaust valve timing of the exhaust valve by one increment in addition to advancing intake valve timing by one increment to increase valve overlap such that a temperature is maintained below a second predetermined value [0064, where as shown in Figure 10, if the temperature is higher than the maximum limit in step 610 the intake valve timing is advanced by one increment and the exhaust valve timing is retarded by one increment]. 
Leone suggests that this control lowers the temperature of the system [0063] and teaches that control of the exhaust valve opening timing in addition to the intake valve opening timing has an additive effect [0060]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the retarding of the exhaust valve as a function of engine operating 
Regarding claim 21, Leone discloses a method of fuel system protection for an internal combustion engine (engine 10), comprising: 
during calibration of said internal combustion engine [0049, where Leone teaches that the thresholds may be varied due to differences in performance caused by aging]:
determining a temperature as a function of engine operating parameters of a direct fuel injector (fuel injector 30) that directly injects fuel into a combustion chamber (combustion chamber or cylinder 14) [0024] [0043];
calibrating said engine to advance intake valve timing of an intake valve (intake valve 26) of the combustion engine from a normal intake valve timing to an advanced intake valve timing when said temperature rises above a first predetermined value such that a duration of an overlap when the intake valve is open and an exhaust valve (exhaust valve 28) of said combustion chamber is open increases [when the temperature of the NOx trap is above a minimum threshold and/or maximum limit, or the coolant temperature of the engine is above a minimum threshold and/or maximum limit in step 310 of Figure 5, the intake valve timing is advanced by one increment in step 312, 0045];
holding intake valve timing of the intake valve at said advanced intake valve timing until said temperature is below a second predetermined value [as shown in Figure 5, the algorithm holds the intake valve timing at the advanced intake valve timing when the temperature is not below the minimum threshold and is not above the maximum limit]; and 
returning intake valve timing of the intake valve to said normal intake valve timing from said advanced intake valve timing after said temperature is below said second predetermined value [as shown in Figure 5, when the temperature falls below the minimum threshold in step 306, the algorithm retards the intake valve timing by one increment in step 308];
during normal operation of said internal combustion engine [0045, Leone teaches that the control loop is repeated during normal engine operation to maintain continual control of the temperature] [0058, Leone teaches that alternative coolant temperature thresholds may be used under engine conditions during normal operation such as to provide cabin heating in cold weather]: 
determining said temperature of said direct fuel injector as a function of engine operating parameters [0043]; 
and performing a temperature mitigation technique when said temperature rises above a third predetermined value such that said temperature is maintained below a fourth predetermined value [0045]. 
Leone teaches that the temperature may be a coolant temperature, but does not explicitly disclose the temperature is a temperature of the direct fuel injector. However, Leone teaches that the disclosed intake valve timing strategy may be used to control the temperature of engine devices or systems other than the temperature of the NOx trap [0043].
Trombley teaches that the coolant temperature disclosed by Leone may be used as an estimate of the direct injector temperature with a reasonable degree of accuracy (Col. 4, lines 63-68). Trombley teaches that injector temperature variations may cause deviations in the desired quantity of fuel being injected, resulting in engine performance degradation and increased level of pollutants emitted from the engine (Col. 1, lines 21-31) (Col. 1, line 55-Col. 2, line 2). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to alternatively apply the control disclosed by Leone to the maintenance of a desired range of direct fuel injector temperature as suggested by Trombley. As taught by Leone, the intake valve timing strategy is applicable to maintaining the temperature of various engine systems and devices, and when used to maintain direct fuel injector temperature, Trombley teaches that engine performance degradation and increased levels of pollutants can be avoided.
Leone and Trombley do not disclose introducing a fumigated fuel upstream of the intake valve; and 
selectively operating said internal combustion engine with at least one of said directly injected fuel and said fumigated fuel. 
Morita discloses introducing a directly injected fuel (via in-cylinder injector 34) into a combustion chamber (24) through a direct fuel injector;
introducing a fumigated fuel upstream of an intake valve (intake valve 28) (via intake passage injection injector 32);
selectively operating said internal combustion engine with at least one of said directly injected fuel and said fumigated fuel [0055]. 
Morita teaches that advancing intake valve timing while operating with only fumigated fuel may suppress a transient lean condition in which the amount of fuel supplied to the combustion chamber becomes smaller than the planned amount of fuel according to engine operating conditions [0005] [0055]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to advance the valve timing as disclosed by Leone under the condition of fumigated fuel injection as disclosed by Morita because this combination can be used to suppress an undesirable transient lean condition.
Regarding claim 26, Leone further discloses wherein a portion of exhaust gases enter an intake manifold (intake manifold 22) from the combustion chamber when the intake valve opens with the advanced intake valve timing [as shown in Figures 5 and 7, where the intake valve is advanced and the exhaust valve timing is maintained a positive valve overlap in which the intake valve timing and the exhaust valve are opened is created which allows the exhaust gases to enter the intake manifold].
Regarding claim 27, Leone further discloses wherein the intake valve closes closer to bottom dead center in a compression stroke when opened with the advanced intake valve timing compared to being opened with the normal intake valve timing [as shown in Figure 11, advancing the base intake valve timing 621 moves the intake valve closing timing closer to and after BDC]. 
Regarding claim 28, Leone further discloses wherein ignition timing remains the same between the normal intake valve timing and the advanced intake valve timing [0075, where Leone teaches that the ignition may be maintained at or near TDC and where Leone teaches that the intake valve timing may be changed without changing the injection timing in a compression combustion ignition operating mode]. 
Regarding claim 29, Leone further discloses wherein a portion of exhaust gases enter an intake manifold (intake manifold 22) from the combustion chamber when the intake valve opens with the advanced intake valve timing [as shown in Figures 5 and 7, where the intake valve is advanced and the exhaust valve timing is maintained a positive valve overlap in which the intake valve timing and the exhaust valve are opened is created which allows the exhaust gases to enter the intake manifold]. 
 Regarding claim 30, Leone further discloses wherein the intake valve closes closer to bottom dead center in a compression stroke when opened with the advanced intake valve timing compared to being opened with the normal intake valve timing [as shown in Figure 11, advancing the base intake valve timing 621 moves the intake valve closing timing closer to and after BDC]. 
Regarding claim 31, Leone further discloses wherein ignition timing remains the same between the normal intake valve timing and the advanced intake valve timing [0075, where Leone teaches that the ignition may be maintained at or near TDC and where Leone teaches that the intake valve timing may be changed without changing the injection timing in a compression combustion ignition operating mode]. 
Claim(s) 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone (US Patent Application Publication 2007/0062179) in view of Trombley (US Patent Number 5,331,939) and in view of Morita (JP 2007-040206 A) and further in view of Watanabe (JP H 11-351041 A).
Regarding claim 5, Leone and Trombley disclose the method of claim 1 as discussed above but do not disclose wherein said engine operating parameters are determinative of directly injected fuel quantity and fumigated fuel quantity introduced into said combustion chamber and frequency with which said fuel quantities are introduced. 
Watanabe discloses using engine operating parameters to determine a directly injected fuel quantity and fumigated fuel quantity introduced into said combustion chamber and the frequency with which said fuel quantities are introduced [0025] [0035] [0041-0042]. 
Watanabe teaches that “In the present invention, since the injection amount sharing ratio of the fuel injected from the in-cylinder injector and the injection amount of the fuel injected from the out-of cylinder injector is changed, optimum fuel supply can be performed according to the operating condition of the engine” [0012]. Watanabe teaches that this control improves the combustion efficiency of the engine [0008-0011]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to optimize the sharing ratio disclosed by Watanabe in the engine disclosed by Leone to improve combustion efficiency by changing the sharing ratio of the fuel injected between in-cylinder and out-of-cylinder injectors.
Claim(s) 8 and 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone (US Patent Application Publication 2007/0062179) in view of Trombley (US Patent Number 5,331,939) in view of Morita (JP 2007-040206 A) and further in view of Takeishi (US Patent Application Publication 2011/0197853).
Regarding claim 8, Leone and Trombley disclose the method of claim 1 as discussed above but do not disclose advancing ignition timing such that at least one of fuel consumption of said internal combustion engine and turbine inlet temperature are reduced. 
Takeishi discloses a waste heat controller that performs the step of advancing ignition timing such that at least one of fuel consumption of an internal combustion engine and turbine inlet temperature are reduced [0013-0017]. 
Takeishi teaches that it is necessary to consider the engine driving condition when controlling the ignition timing and/or valve timing to prevent a deterioration in brake thermal efficiency and therefore fuel economy while preventing an occurrence of knocking [0005-0006] [0012-0014]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to advance the ignition timing disclosed by Leone and Trombley under the conditions disclosed by Takeishi to maintain engine fuel economy while preventing knocking. 
Regarding claim 18, Leone and Trombley disclose the apparatus of claim 14 as discussed above but do not disclose wherein said controller is further programmed to advance ignition timing such that at least one of fuel consumption of said internal combustion engine and turbine inlet temperature are reduced. 
Takeishi discloses a waste heat controller programmed to advance ignition timing such that at least one of fuel consumption of an internal combustion engine and turbine inlet temperature are reduced [0013-0017]. 
Takeishi teaches that it is necessary to consider the engine driving condition when controlling the ignition timing and/or valve timing to prevent a deterioration in brake thermal efficiency and therefore fuel economy while preventing an occurrence of knocking [0005-0006] [0012-0014]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to advance the ignition timing disclosed by Leone and Trombley under the conditions disclosed by Takeishi to maintain engine fuel economy while preventing knocking. 
Claim(s) 9 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone (US Patent Application Publication 2007/0062179) in view of Trombley (US Patent Number 5,331,939) in view of Morita (JP 2007-040206 A) and further in view of Ellies (US Patent Application Publication 2005/0056260).
Regarding claim 9, Leone and Trombley disclose the method of claim 1 as discussed above but do not disclose wherein said engine operating parameters comprise at least two of engine speed, air mass flow, engine coolant temperature, equivalence ratio, spark timing, combustion phasing, manifold air temperature, effective EGR rate, intake charge oxygen concentration, trapped oxygen mass, fumigated fuel mass fraction, and directly injected fuel mass fraction. 
Ellies discloses using at least two of the following engine operating parameters in calculating an injector temperature: engine speed, air mass flow, engine coolant temperature, equivalence ratio, spark timing, combustion phasing, manifold air temperature, effective EGR rate, intake charge oxygen concentration, trapped oxygen mass, fumigated fuel mass fraction, and directly injected fuel mass fraction [0023-0028, as shown in Figure 3].
Ellies teaches that the relationship between the engine operating parameters and the fuel injector temperature are empirically determined [0023] and the engine operating parameters are incorporated into the prediction calculation as appropriate to arrive at an accurate value [0023-0024]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to combine the engine operating parameters disclosed by Ellies with the method disclosed by Leone and Trombley, to estimate the injector temperature for controlling the temperature of the direct fuel injector. Ellies suggests that these engine operating parameters have been empirically . 
Claim(s) 10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone (US Patent Application Publication 2007/0062179) in view of Trombley (US Patent Number 5,331,939) in view of Morita (JP 2007-040206 A) and further in view of Moscherosch (US Patent Application Publication 2013/0046452).
Regarding claim 10, Leone and Trombley disclose the method of claim 1, but does not disclose wherein said directly injected fuel is selected from the group consisting of natural gas, gasoline, ethanol-gasoline blends and diesel. 
Moscherosch discloses a directly injected fuel selected from the group consisting of natural gas, gasoline, ethanol-gasoline blends and diesel, and
wherein a fumigated fuel is selected from the group consisting of gasoline, ethanol-gasoline blends, natural gas, ethane, methane, propane, biogas, landfill gas, dimethyl ether, hydrogen and known mixtures thereof [0020]. 
Moscherosch teaches that use of both of these fuels maximizes the benefits of both fuels under each engine operating condition [0021].
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to select the directly injected fuel and the fumigated fuel from the groups defined by Moscherosch in the engine disclosed by Leone to maximize the benefits provided by both fuels under each engine operating condition. 
Claim(s) 25 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone (US Patent Application Publication 2007/0062179) in view of Trombley (US Patent Number 5,331,939) in view of Morita (JP 2007-040206 A) and further in view of Ellies (US Patent Application Publication 2005/0056260).
Regarding claim 25, Leone, Trombley and Morita disclose the method of claim 2, wherein Leone further discloses said first predetermined value and said second predetermined value are related by one of: said first predetermined value is greater than said second predetermined value; said first predetermined value is less than said second predetermined value; and said first predetermined value is equal to said second predetermined value as discussed above.  
Leone and Trombley do not disclose determining a steady state temperature of said direct fuel injector as a function of engine operating parameters and determining said transient temperature of said direct fuel injector as a function of said steady state temperature. 
Ellies discloses determining a steady state temperature of said direct fuel injector as a function of engine operating parameters and determining said transient temperature of said direct fuel injector as a function of said steady state temperature [0035-0040]. 
Ellies teaches that this control provides an accurate estimation of the fuel injector temperature and has a significant benefit of improved temperature prediction accuracy under specific vehicle operating conditions [0041-0042]. 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to determine the transient temperature disclosed by Leone, Morita and Trombley using the method disclosed by Ellies to improve temperature prediction accuracy under the vehicle operating conditions disclosed by Ellies. 
Claim(s) 35-36 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone (US Patent Application Publication 2007/0062179) in view of Trombley (US Patent Number 5,331,939) in view of Morita (JP 2007-040206 A) and further in view of Ohtsubo (US Patent Application Publication 2009/0320788).
Regarding claim 35, Leone et al disclose the method of claim 1 as discussed above but do not disclose wherein an effective compression ratio increases when the intake valve timing is advanced. 
Ohtsubo discloses an engine which increases an effective compression ratio when the intake valve timing is advanced [0019].
Ohtsubo teaches that the improvement of the engine performance or the restraint of the air-pollution substance emission can be achieved when the target compression ignition timing is set at the ignition timing in which the high thermal efficiency can be obtained or the air-pollution substance emission can be restrained [0033]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control disclosed by Ohtsubo with the engine disclosed by Leone to obtain high thermal efficiency while restraining air pollution. 
Regarding claim 36, Leone et al disclose the apparatus of claim 14 as discussed above but do not disclose wherein an effective compression ratio increases when the intake valve timing is advanced. 
Ohtsubo discloses an engine which increases an effective compression ratio when the intake valve timing is advanced [0019].
Ohtsubo teaches that the improvement of the engine performance or the restraint of the air-pollution substance emission can be achieved when the target compression ignition timing is set at the ignition timing in which the high thermal efficiency can be obtained or the air-pollution substance emission can be restrained [0033]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the control disclosed by Ohtsubo with the engine disclosed by Leone to obtain high thermal efficiency while restraining air pollution. 
Claim(s) 37, 39 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone (US Patent Application Publication 2007/0062179) in view of Trombley (US Patent Number 5,331,939) in view of Morita (JP 2007-040206 A) and further in view of Leone (US Patent Application Publication 2009/0282810).
Regarding claim 37, Leone (US Patent Application Publication 2007/0062179) and Trombley disclose the method of claim 1 as discussed above but do not disclose wherein said directly injected fuel is different from said fumigated fuel. 
Leone (US Patent Application Publication 2009/0282810) discloses directly injecting fuel that is different from fumigated fuel [0029]. Leone (US Patent Application Publication 2009/0282810) teaches that using different directly injected and fumigated fuels may be used to maintain a desired air-fuel ratio as well as preventing engine knock [0029]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the different fuels disclosed by Leone (US Patent Application Publication 2009/0282810) in the method disclosed by Leone (US Patent Application Publication 2007/0062179) to maintain the desired air-fuel ratio while preventing engine knock. 
Regarding claim 39, Leone (US Patent Application Publication 2007/0062179) and Trombley disclose the apparatus of claim 14 as discussed above but do not disclose wherein said directly injected fuel is different from said fumigated fuel. 
Leone (US Patent Application Publication 2009/0282810) discloses directly injecting fuel that is different from fumigated fuel [0029]. Leone (US Patent Application Publication 2009/0282810) teaches that using different directly injected and fumigated fuels may be used to maintain a desired air-fuel ratio as well as preventing engine knock [0029]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the different fuels disclosed by Leone (US Patent Application Publication 2009/0282810) in the method disclosed by Leone (US Patent Application Publication 2007/0062179) to maintain the desired air-fuel ratio while preventing engine knock. 
Regarding claim 41, Leone (US Patent Application Publication 2007/0062179) and Trombley disclose the apparatus of claim 21 as discussed above but do not disclose wherein said directly injected fuel is different from said fumigated fuel. 
Leone (US Patent Application Publication 2009/0282810) discloses directly injecting fuel that is different from fumigated fuel [0029]. Leone (US Patent Application Publication 2009/0282810) teaches that using different directly injected and fumigated fuels may be used to maintain a desired air-fuel ratio as well as preventing engine knock [0029]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the different fuels disclosed by Leone (US Patent Application Publication 2009/0282810) in the method disclosed by Leone (US Patent Application Publication 2007/0062179) to maintain the desired air-fuel ratio while preventing engine knock. 
Claim(s) 38, 40 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Leone (US Patent Application Publication 2007/0062179) in view of Trombley (US Patent Number 5,331,939) in view of Morita (JP 2007-040206 A) and further in view of Carter (EP 0 420 599 A2).
Regarding claim 38, Leone, Trombley and Morita disclose the method of claim 1 as discussed above but do not disclose wherein said engine operating parameters in said function of engine operating parameters for determining said temperature include a directly injected fuel mass fraction and/or a fumigated fuel mass fraction. 
Carter discloses approximating an injector temperature using the mass flowrate through the injector and teaches that these parameters are related through a known equation that is necessary to accurately control the flow of fuel [page 10, equation 1; page 21]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a mass fraction as disclosed by Carter to determine 
 Regarding claim 40, Leone, Trombley and Morita disclose the apparatus of claim 14 as discussed above but do not disclose wherein said engine operating parameters in said function of engine operating parameters for determining said temperature include a directly injected fuel mass fraction and/or a fumigated fuel mass fraction. 
Carter discloses approximating an injector temperature using the mass flowrate through the injector and teaches that these parameters are related through a known equation that is necessary to accurately control the flow of fuel [page 10, equation 1; page 21]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a mass fraction as disclosed by Carter to determine the temperature disclosed by Leone because these parameters are related through a known equation necessary to accurately control the flow of fuel. 
Regarding claim 42, Leone, Trombley and Morita disclose the apparatus of claim 21 as discussed above but do not disclose wherein said engine operating parameters in said function of engine operating parameters for determining said temperature include a directly injected fuel mass fraction and/or a fumigated fuel mass fraction. 
Carter discloses approximating an injector temperature using the mass flowrate through the injector and teaches that these parameters are related through a known equation that is necessary to accurately control the flow of fuel [page 10, equation 1; page 21]. 
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a mass fraction as disclosed by Carter to determine the temperature disclosed by Leone because these parameters are related through a known equation necessary to accurately control the flow of fuel. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA CAMPBELL whose telephone number is (571) 272-8215.  The examiner can normally be reached on Monday - Friday 9:00 AM – 5:00 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay M. Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSHUA CAMPBELL/
Examiner, Art Unit 3747

/LOGAN M KRAFT/Supervisory Patent Examiner, Art Unit 3747